UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARY MARCELLIN,                           
                  Plaintiff-Appellant,
                and
THOMAS KUPFERER,
                             Plaintiff,
                 v.
JOHN KUPFERER; HOME BUYER
                                                 No. 02-2157

PUBLICATIONS, INCORPORATED; LOG
HOME LIVING INSTITUTE,
INCORPORATED; BUILDER-DEALER
MANAGEMENT SERVICES,
INCORPORATED,
               Defendants-Appellees.
                                          
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                          (CA-02-95-A)

                      Submitted: March 18, 2003

                       Decided: April 15, 2003

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      MARCELLIN v. KUPFERER
                             COUNSEL

Karen A. Khan, KHAN ROMBERGER, P.L.L.C., Washington, D.C.,
for Appellant. R. Mark Dare, Nigel L. Wilkinson, REEDSMITH,
Falls Church, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary Marcellin appeals the district court’s orders denying her
motion for summary judgment and granting Appellees’ motion for
summary judgment on her claims under the Equal Pay Act, 29 U.S.C.
§ 206(d) (2000). We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   We have reviewed the parties’ briefs, the joint appendix, the sup-
plemental joint appendix and the district court’s orders. We conclude
the district court properly determined Marcellin failed to establish a
prima facie case under the Equal Pay Act because she has not shown
that her employer paid different wages to employees of different gen-
ders. See Strag v. Board of Trustees, 55 F.3d 943, 950 (4th Cir. 1995).
Furthermore, even if Marcellin could establish a prima facie case, we
conclude the district court properly determined that any disparity in
                       MARCELLIN v. KUPFERER                         3
pay was based on a factor other than gender. See Brinkley v. Harbour
Recreation Club, 180 F.3d 598, 613-14 (4th Cir. 1999).

   Marcellin also asserts the district court erred when it denied her
motion for relief under Fed. R. Civ. P. 56(f) and when it failed to
deem her requests for admissions admitted under Fed. R. Civ. P.
36(a). We review the district court’s orders concerning discovery
management for abuse of discretion. Wells v. Liddy, 186 F.3d 505,
518 n.12 (4th Cir. 1999). We conclude the district court’s summary
judgment order implicitly denied Marcellin’s Rule 56(f) motion and
find no abuse of discretion. We also find no abuse of discretion in the
district court’s order denying Marcellin’s request to have its requests
for admissions deemed admitted under Rule 36(a). Accordingly, we
affirm on the reasoning of the district court. See Marcellin v. Kup-
ferer, No. CA-02-95-A (E.D. Va. July 19, 2002 & Sept. 3, 2002). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED